
	
		III
		111th CONGRESS
		1st Session
		S. RES. 238
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2009
			Mr. DeMint submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To provide for a point of order against any
		  legislation that eliminates or reduces the ability of Americans to keep their
		  health plan or their choice of doctor or that decreases the number of Americans
		  enrolled in private health insurance, while increasing the number of Americans
		  enrolled in government-managed health care.
	
	
		1.Point of order on legislation that
			 eliminates or reduces the ability of americans to keep their health plan or
			 their choice of doctor
			(a)In
			 generalIn the Senate, it shall not be in order, to consider any
			 bill, joint resolution, amendment, motion, or conference report that—
				(1)eliminates or
			 reduces the ability of Americans to keep their health plan;
				(2)eliminates or
			 reduces the ability of Americans to keep their choice of doctor; or
				(3)decreases the
			 number of Americans enrolled in private health insurance, while increasing the
			 number of Americans enrolled in government-managed health care.
				(b)Suspension of
			 point of orderA point of order raised under subsection (a) shall
			 be suspended in the Senate upon certification by the Congressional Budget
			 Office that such bill, joint resolution, amendment, motion or conference report
			 does not—
				(1)eliminate or
			 reduce the ability of Americans to keep their health plan;
				(2)eliminate or
			 reduce the ability of Americans to keep their choice of doctor; or
				(3)decrease the
			 number of Americans enrolled in private health insurance, while increasing the
			 number of Americans enrolled in government-managed health care.
				(c)WaiverThis
			 section may be waived or suspended only by an affirmative vote of three-fifths
			 of the Members, dully chosen and sworn.
			(d)AppealsAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this section.
			
